Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 108280984 A to Cheng et al. (employing the provided machine translation and hereafter “Cheng”), in view of Wei et al. (US 20180176426 A1, hereinafter “Wei”).

Regarding claim 1, Cheng teaches an electronic device (Fig. 1: 3D image module), comprising: 
Fig. 1: lower cover plate 4 to affix modules) comprising an avoidance space (Fig. 1: groove on the lower cover plate 4); 
a camera Fig. 1: color camera module 2 provided on groove on the lower cover plate 4); 
and a time-of-flight circuit (Fig. 1) comprising: 
a receiver received in the receiving groove and comprising a connection end, wherein the connection end is fixed to the circuit board (Figs. 1&3: an infrared receiving module 3 comprises a second loading circuit board 31); 
and a transmitter located on the circuit board beside the receiver (Figs. 1&2: infrared laser emitting module 1 comprises a first support circuit board 11), wherein the receiver and the transmitter are individually packaged (as illustrated by Figs. 1, the infrared receiving module 3 and the infrared laser emitting module 1 are packaged separately).
Cheng does not teach the circuit board comprising an avoidance space; a camera bracket located in the avoidance space and comprising a receiving groove; the receiver received in the receiving groove.
However, Wei discloses the circuit board comprising an avoidance space (Fig. 3: a board 30 includes a mounting area); a camera bracket located in the avoidance space (Fig. 1: a metal support 10 disposed in the mounting area of the board 30) and comprising a receiving groove (Fig. 1: the metal support 10 includes an accommodating space 11); the receiver received in the receiving groove (Fig. 1&8: a first camera lens 52 and a second camera lens 54 are disposed in the accommodating space 11 of the metal support 10).
before the effective filing date of the claimed invention to incorporate the circuit board comprising an avoidance space; a camera bracket located in the avoidance space and comprising a receiving groove; the receiver received in the receiving groove as taught by Wei into Cheng sensing module. The suggestion/ motivation for doing so would be to improve structural stability (Wei: [0026]).

Regarding claim 2, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Wei discloses further comprising a camera located in the avoidance space (Fig. 1&8: a first camera lens 52 and a second camera lens 54 are disposed in the accommodating space 11 of the metal support 10), and further Cheng discloses wherein a connection end of the camera is fixed to the circuit board (as illustrated by Fig. 1: the color camera module 2 loading circuit board affixed to  lower cover plate 4).

Regarding claim 3, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Wei discloses wherein the receiving groove comprises a first receiving groove and a second receiving groove, wherein the receiver is received in the first receiving groove, wherein the electronic device further comprises a camera, and wherein the camera is received in the second receiving groove (Fig. 5&8: the metal support 10 includes accommodating spaces 11), wherein the receiver is received in the first receiving groove, wherein the electronic device further comprises a camera, and wherein the camera is received in the second receiving groove (Fig. 1&8: a first camera lens 52 and a second camera lens 54 are disposed in the accommodating space 11 of the metal support 10).

Regarding claim 4, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Wei discloses further comprising a fixing bracket, wherein the fixing bracket comprises a mounting groove (Fig. 6&8: a frame 40 as a fixing block includes an opening), and wherein the camera bracket is fixed in the mounting groove (Fig. 6&8: the metal support 10 is securely mounted on the frame 40 to improve structural stability of the mobile terminal).

Regarding claim 5, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Cheng discloses further comprising a camera and decorative part, wherein the decorative part is located on a side of the receiver that is configured to receive an induction optical signal, wherein the decorative part includes a plurality of mounting spaces, and wherein the receiver and the camera are received in the mounting spaces (as illustrated by Figs. 3: a die-casting cover 5 (as “decorative part”). the infrared laser transmitting module 1, infrared receiving module 3 and the color camera module 2 is buckled on the aluminum die-casting cover 5).

Regarding claim 6, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Cheng discloses further comprising a camera, wherein the receiver and the camera are arranged in a first direction, wherein the receiver and the transmitter are arranged in a second direction, and wherein either the second direction as illustrated by Fig. 1: the color camera module 2, the  infrared receiving module 3 and the infrared laser emitting module 1 are aligned in same direction).

Regarding claim 19, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Wei discloses wherein the camera bracket is made of a metal material (Fig. 1: the metal support 10 metal support 10 is made of aluminum alloy material, silver material, or iron material).

Regarding claim 20, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Cheng discloses wherein the transmitter and the connection end of the receiver are fixed on a same side of the circuit board (as illustrated by Fig. 1, the infrared laser emitting module 1 and connector of the infrared receiving module 3 on the same side of the plate 4) or wherein the transmitter and the connection end of the receiver are fixed on opposite sides of the circuit board.

Regarding claim 21, the Cheng and Wei combination teaches the electronic device of claim 1, in addition Wei discloses wherein the avoidance space comprises a through hole or a groove disposed on the circuit board (as illustrated by Fig. 3: the board 30 includes a mounting area as an opening).

7 is rejected under 35 U.S.C. 103 as being unpatentable over the Cheng and Wei combination as applied above, in view of Pakula et al. (US 20190041909 A1, hereinafter “Pakula”).

Regarding claim 7, the Cheng and Wei combination teaches the electronic device of claim 1, wherein a spacing between a receiving axis of the receiver and a transmitting axis of the transmitter is within a range of 0.5 millimeters (mm) to 30 mm.
However, Pakula discloses wherein a spacing between a receiving axis of the receiver and a transmitting axis of the transmitter (as illustrate by Fig. 8, [0086]: the bracket assembly 440 is designed to maintain a fixed, predetermined distance between the first camera module 412 and the light emitting module 414. In this regard, the vision system 410 can be calibrated once the modules are assembled in the bracket assembly 440, with the calibration accounting for the fixed distances between the modules, and the bracket assembly 440 eliminates the need to re-calibrate the vision system 410 as the modules maintain their respective fixed distances. By maintaining these fixed distances, the bracket assembly 440 ensures proper and accurate information related to objection recognition capabilities by the vision system 410).
Therefore, Taking the Cheng and Wei combination teaching, in view of Pakula discloser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve wherein a spacing between a receiving axis of the receiver and a transmitting axis of the transmitter is within a range of 0.5 millimeters (mm) to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to ensure proper and accurate information related to objection recognition capabilities by the vision system (Pakula: [0086]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the Cheng and Wei combination as applied above, in view of Chen et al. (US 20200003870 A1, hereinafter “Chen”).

Regarding claim 8, the Cheng and Wei combination teaches the electronic device of claim 1, except wherein the time-of-flight circuit further comprises a drive chip, wherein the drive chip is fixed to a side of the circuit board facing away from the transmitter, and wherein a first projection of the drive chip on the circuit board partially or completely overlaps a second projection of the transmitter on the circuit board
However, Chen discloses wherein the time-of-flight circuit further comprises a drive chip, wherein the drive chip is fixed to a side of the circuit board facing away from the transmitter, and wherein a first projection of the drive chip on the circuit board partially or completely overlaps a second projection of the transmitter on the circuit board (as illustrated by Fig. 1, [0080]: electronic components 111, such as an IC controller, under and partially overlapping a projection unit 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the time-of-flight circuit further comprises a drive chip, wherein the drive chip is fixed to a side of the circuit board facing away from the transmitter, and wherein a first projection of the drive chip on the circuit board partially or completely overlaps a second projection of the Chen into the Cheng and Wei combination. The suggestion/ motivation for doing so would be to protect the at least one set of electronic components 111 to improve the service life of the corresponding components (Chen: [0080]).

Regarding claim 9, the Cheng and Wei combination teaches the electronic device (Fig. 17) of claim 1, except wherein the transmitter comprises a holder, a transmitting circuit, and a diffuser, wherein the holder forms a transmission cavity, wherein the transmitting circuit is received in the transmission cavity and fixed to the holder, wherein the diffuser is fixed to the holder and covers the transmission cavity, wherein the diffuser is configured to increase an angle of view of a detection optical signal, and wherein the holder is fixed to the circuit board.
However, Chen discloses wherein the transmitter (20B) comprises a holder (Fig. 17: an outer case 24B), a transmitting circuit (Fig. 17: a projection unit 21B), and a diffuser (Fig. 17: an optical element 22B implemented as an optical diffraction element that functions to replicate and diffuse the laser generated by the projection unit 21B), wherein the holder forms a transmission cavity, wherein the transmitting circuit is received in the transmission cavity and fixed to the holder (as illustrated by Fig. 17: The outer case 24B comprises a cavity for mounting the projection unit 21B), wherein the diffuser is fixed to the holder and covers the transmission cavity (as illustrated by Fig. 17: The optical element 22B is supported by the outer case 24B and held in the laser projection path of the projection unit 21B), wherein the diffuser is configured to increase an angle of view of a detection optical signal (as illustrated by Fig. 17: the optical element 22B implemented as an optical diffraction element that functions to replicate and diffuse the laser generated by the projection unit 21B without changing the characteristics (e.g., waveform, wavelength, etc.) of the laser, so that the projection unit 21B has a wider laser projection range and a better projection effect (diffuser increases the divergence of the VBSEL optical beam)), and wherein the holder is fixed to the circuit board (as illustrated by Fig. 17: the outer case 24B is mounted on the projection assembly circuit board 23B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transmitter comprises a holder, a transmitting circuit, and a diffuser, wherein the holder forms a transmission cavity, wherein the transmitting circuit is received in the transmission cavity and fixed to the holder, wherein the diffuser is fixed to the holder and covers the transmission cavity, wherein the diffuser is configured to increase an angle of view of a detection optical signal, and wherein the holder is fixed to the circuit board as taught by Chen into the Cheng and Wei combination. The suggestion/ motivation for doing so would be to improve the overall cooperation accuracy of the TOF depth information camera module (Chen: [0117]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Cheng, Wei and Chen combination as applied above, in view of Japanese Patent Publication No. 2004-253638 to Nishihara et al. (employing the provided machine translation and hereafter “Nishihara”).

Regarding claim 10, the Cheng, Wei and Chen combination teaches the electronic device of claim 9, except wherein the holder is made of an aluminum nitride ceramic material.
However, Nishihara discloses wherein the holder is made of an aluminum nitride ceramic material (Figs. 1-2, [0026]: a concave package 13 is formed of a ceramic laminated substrate obtained by laminating and firing green sheets. Wirings, through holes, and the like are formed in each layer, and are connected so that the internal electrodes of the concave package 13 can be connected to the outside. Further, by using aluminum nitride for the ceramic laminated substrate, heat generated in the light receiving or light emitting element 16 can be radiated with high efficiency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the holder is made of an aluminum nitride ceramic material as taught by Nishihara into the Cheng, Wei and Chen combination. The suggestion/ motivation for doing so would be to allow heat generated in the light receiving or light emitting element 16 can be radiated with high efficiency (Nishihara: [0027]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Cheng, Wei and Chen combination as applied above, in view of Huang (US 20080122967 A1, hereinafter “Huang”).

Regarding claim 11, the Cheng, Wei and Chen combination teaches the electronic device of claim 9, wherein the transmitter further comprises adhesive glue, Fig. 5, [0037]&[0056]: During attachment of the optical component, an electrical connection is made between the pads and the ends of the optical component trace using wire bonds or conductive adhesive or similar). 
the Cheng, Wei and Chen combination does not teach wherein the adhesive glue is provided with one or more air vents, and wherein the one or more air vents are in fluid communication with the transmission cavity to outside of the transmitter.
However, Huang discloses wherein an adhesive glue is provided with one or more air vents, and wherein the one or more air vents are in fluid communication with the transmission cavity to outside of the transmitter (Fig. 5, [0026]: An air vent 346 is respectively defined beside a given groove 344 and allows the groove 344 to communicate with the outside (i.e., ambient). The conductive adhesive 52 in the groove 344 is allowed to flow into the horn-shaped enlarged end opening 2468, and the air in the grooves 344 escapes from a corresponding air vent 346.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transmitter comprises a holder, a transmitting circuit, and a diffuser, wherein the holder forms a transmission cavity, wherein the transmitting circuit is received in the transmission cavity and fixed to the holder, wherein the diffuser is fixed to the holder and covers the transmission cavity, wherein the diffuser is configured to increase an angle of view of a detection optical signal, and wherein the holder is fixed to the circuit board as taught by Huang into the Cheng, Wei and Chen combination. The suggestion/ motivation for Huang: Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Cheng, Wei and Chen combination as applied above, in view of Ruh (US 20130075595 A1, hereinafter “Ruh”).

Regarding claim 13, the Cheng, Wei and Chen combination teaches the electronic device of claim 9, except wherein an angle of view of the transmitting circuit is in a range of 15 degrees (°) to 25°.
However, Ruh discloses wherein an angle of view of the transmitting circuit is in a range of 15 degrees (°) to 25° (Fig. 4, [0045]-[0048]: Light 42A can be emitted from light source 38 with an angular spread that is dictated by the type of light-emitting diode or another component that is used for implementing light source 38. As an example, light 42A (e.g., light 42A of FIGS. 3, 4, and 5) can have an angular spread of about 0-40.degree. as the light exits light source 38).
Therefore, Taking the Cheng, Wei and Chen combination teaching, in view of Ruh discloser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve wherein a spacing between a receiving axis of the receiver and a transmitting axis of the transmitter is within a range of 0.5 millimeters (mm) to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The suggestion/ ensure proper and accurate information related to improve the amount of reflected light that is detected by detector (Ruh: [0049]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Cheng and Wei combination as applied above, in view of Chen et al. (US 20180302538 A1, hereinafter “Chen’538”).

Regarding claim 14, the Cheng and Wei combination teaches the electronic device of claim 3, except wherein the first receiving groove comprises a bottom wall, and wherein the receiver is bonded to the bottom wall using an adhesive member.
	However, Chen’538 discloses wherein the first receiving groove comprises a bottom wall, and wherein the receiver is bonded to the bottom wall using an adhesive member (Figs. 2&5, [0015], [0026] and [0029]: base plate 12 comprises a mounting surface 101. The mounting surface 101 is arranged with a first adhesive layer 102 and a second adhesive layer 103 spaced apart from the first adhesive layer 102. The first adhesive layer 102 and the second adhesive layer 103 are configured to respectively fix the first camera unit 201 and the second camera unit 202 on the base bracket 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first receiving groove comprises a bottom wall, and wherein the receiver is bonded to the bottom wall using an adhesive member as taught by Chen’538 into the Cheng, and Wei combination. The suggestion/ motivation for doing so would be to firmly fix a double-camera imaging device (Chen’538: [0026]).
Regarding claim 15, the Cheng, Wei and Chen’538 combination teaches the electronic device of claim 14, in addition Chen’538 discloses wherein the adhesive member comprises thermally conductive particles, or wherein the adhesive member is made of a thermally conductive adhesive material ([0016] The first adhesive layer 102 and the second adhesive layer 103 are typically UV-curable glue, conductive adhesive, or heat-curable glue.).

Regarding claim 16, the Cheng and Wei combination teaches the electronic device of claim 3, except wherein the second receiving groove comprises a bottom wall, and wherein the camera is bonded to the bottom wall using an adhesive member.
However, Chen’538 discloses wherein the second receiving groove comprises a bottom wall, and wherein the camera is bonded to the bottom wall using an adhesive member (as illustrated by Figs. 2&5, [0015], [0026] and [0029]: base plate 12 comprises a mounting surface 101. The mounting surface 101 is arranged with a first adhesive layer 102 and a second adhesive layer 103 spaced apart from the first adhesive layer 102. The first adhesive layer 102 and the second adhesive layer 103 are configured to respectively fix the first camera unit 201 and the second camera unit 202 on the base bracket 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first receiving groove comprises a bottom wall, and wherein the receiver is bonded to the bottom wall using an adhesive member as taught by Chen’538 into the Cheng, and Wei Chen’538: [0026]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the Cheng and Wei combination as applied above, in view of Kuo et al. (US 20060121756 A1, hereinafter “Kuo”).

Regarding claim 17, the Cheng and Wei combination teaches the electronic device of claim 3, except wherein the camera bracket further comprises a first connection notch, and wherein the connection end of the receiver extends out of the first receiving groove via the first connection notch to be fixed to the circuit board.
However, Kuo discloses wherein the camera bracket (as illustrated by Fig. 2: a lower shield 10) further comprises a first connection notch, and wherein the connection end of the receiver extends out of the first receiving groove via the first connection notch to be fixed to the circuit board (as illustrated by Fig. 2, [0022]: the lower shield 10 with one lateral wall 102 having a cutout 1023 to accommodate a connecting portion 33 of an FPC 3 of a camera module 200).
Therefore, Taking the Cheng and Wei combination teaching, in view of Kuo technique to accommodate for electric connectors in camera module, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the Cheng and Wei combination wherein the camera bracket further comprises a first connection notch, and wherein the connection end of the receiver extends out of the first receiving groove via the first connection notch to provide an electrical connector occupying small space (Kuo: [0008]).

Regarding claim 18, the Cheng and Wei combination teaches the electronic device of claim 3, except wherein the camera bracket further comprises a second connection notch, and wherein the connection end extends out of the second receiving groove via the second connection notch to be fixed to the circuit board.
However, Kuo discloses wherein the camera bracket (as illustrated by Fig. 2: a lower shield 10) further comprises a second connection notch, and wherein the connection end extends out of the second receiving groove via the second connection notch to be fixed to the circuit board (as illustrated by Fig. 2, [0022]: the lower shield 10 with one lateral wall 102 having a cutout 1023 to accommodate a connecting portion 33 of an FPC 3 of a camera module 200).
Therefore, Taking the Cheng and Wei combination teaching, in view of Kuo technique to accommodate for electric connectors in camera module, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the Cheng and Wei combination wherein the camera bracket further comprises a second connection notch, and wherein the connection end extends out of the second receiving groove via the second connection notch to be fixed to the circuit board; and would have recognized that applying the known technique would have yielded predictable results and resulted in an improved to provide an electrical connector occupying small space (Kuo: [0008]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697